     9:21-cv-02091-DCN       Date Filed 07/14/21   Entry Number 1   Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

                    CIVIL ACTION NO: 9:21-cv-02091-DCN


Certain Underwriters at Lloyd’s, London,
Subscribing to Policy Number
QSLL9779036-00,

                           Plaintiff,
                                                       COMPLAINT FOR
                   vs.                             DECLARATORY JUDGMENT
Heritage Villas Horizontal Property
Regime,

                           Defendant.


   Plaintiff seeks a declaration of rights from this Court pursuant to the Declaratory

Judgments Act, 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil Procedure

and alleges as follows:

                                        PARTIES

       1.      Plaintiff includes those syndicates authorized to subscribe to the

insurance policy in this litigation issued through Lloyd’s of London, which are Lloyd’s

Syndicate 1274 – AUL and ANV Property Consortium 9216. The syndicates are

based in London, England and authorized to do business in South Carolina.

       2.    Upon information and belief, Defendant is a corporation organized and

existing under South Carolina law with its principle place of business in Beaufort

County, South Carolina.      Accordingly, Defendant is a citizen of the State of South

Carolina.
     9:21-cv-02091-DCN        Date Filed 07/14/21   Entry Number 1    Page 2 of 12




                                    JURISDICTION

       3.     This Court has jurisdiction over this dispute by virtue of Title 28 U.S.C.

§ 1332 because complete diversity of citizenship exists between the parties and the

amount in controversy is in excess of Seventy-Five Thousand Dollars ($75,000.00)

exclusive of interest and costs.

       4.     Venue is proper in the District of South Carolina, Charleston Division

pursuant to 28 U.S.C. 1391(b)(1)-(2), in that it is the judicial district in which

Defendant resides, a substantial part of the events or omissions giving rise to the

claim occurred within this district/division, and the property giving rise to the claim

at issue is situated in this district/division.

       5.     An actual controversy exists between the parties such that a declaration

of the parties’ respective rights is proper under 28 U.S.C. § 2201.

                              FACTUAL BACKGROUND

       6.     On October 24, 2018, Defendant reported a claim for hail damage to

roofs at their property on Hilton Head Island, South Carolina.

       7.     Upon information and belief, Defendant made the claim after an

inspection performed by Monarch Roofing on about October 23, 2018 as part of a

marketing effort by Monarch to solicit roof work. Further, upon information and

belief, Monarch has performed similar inspections for other homeowner associations

along the coastal region of North Carolina and South Carolina.




                                             2
     9:21-cv-02091-DCN      Date Filed 07/14/21   Entry Number 1    Page 3 of 12




      8.     When Defendant reported the claim on October 24, 2018, Defendant

claimed a March 20, 2018 hail storm on Hilton Head Island, South Carolina caused

the alleged damage found by Monarch during its October 24, 2018 site visit.

      9.     As of October 23, 2018, Defendant had not filed any claim with Plaintiff

associated with the March 20, 2018 hail storm.

      10.    Thereafter, Defendant demanded full replacement value for the roof

shingles at the Defendant’s property.

      11.    Plaintiff hired a competent insurance adjuster and competent

engineering experts to investigate Defendant’s claim. The engineering expert found

relatively minor and very scattered hail damage at Defendant’s property.

      12.    Following review of the claim by the adjuster and engineering experts,

Plaintiff tendered to Defendant the amount of $62,234.71, which represented the

amount of damages sustained by Defendant covered by the applicable policy, minus

the deductible stated in the applicable policy.

      13.    Following objections by Defendant, Plaintiff had the engineering expert

perform additional inspections of the roofs. Those inspections showed that

replacement of all shingle roofs, as stated by Monarch, was not justified or necessary.

      14.    The investigations showed that Defendant had previously patched

several roofs in the regime before the March 20, 2018 hail storm.

      15.    Defendant continues to assert that it is entitled to payment for full

replacement of the roof shingles because of the March 20, 2018 hail storm.




                                           3
     9:21-cv-02091-DCN       Date Filed 07/14/21   Entry Number 1    Page 4 of 12




                                  Insurance Policy

     16.      Policy Number QSLL9779036-00 has the applicable policy period of

March 31, 2017-March 31, 2018. The Policy is attached as Exhibit 1. Plaintiff

craves reference to the entire Policy for its terms and conditions, but for convenience,

highlights the following parts of “Commercial Property Coverage Part” that includes

the “Condominium Association Coverage Form” (CP 00 17 10 00) and the

Endorsement titled “Replacement Cost Coverage” (CP RCCA 10 03):

                   COMMERCIAL PROPERTY COVERAGE PART

           “Condominium Association Coverage Form” (CP 00 17 10 00)

A.    Coverage

We will pay for direct physical loss of or damage to Covered Property at the premises
described in the Declarations caused by or resulting from any Covered Cause of Loss.

      1.      Covered Property

              Covered Property, as used in this Coverage Part, means the type of
              property described in this Section, A.1., and limited in A.2, Property Not
              Covered, if a Limit of Insurance is shown in the Declarations for that
              type of property.

              a.     Building, meaning the building or structure described in the
                     Declarations, including ....

      2.      Property Not Covered

              Covered Property does not include ....

      3.      Covered Causes of Loss

              See applicable Causes of Loss Form as shown in the Declarations.

                             CAUSES OF LOSS—SPECIAL FORM
                                     (CP 10 30 10 00)

              A.     Covered Causes of Loss

                                           4
9:21-cv-02091-DCN     Date Filed 07/14/21   Entry Number 1   Page 5 of 12




            When Special is shown in the Declarations, Covered Causes of
            Loss means Risks of Direct Physical Loss unless the loss is:

            1. Excluded in Section B., Exclusions; or

            2. Limited in Section C., Limitations;

            that follow.

      B.    Exclusions

            1.      We will not pay for loss or damage caused directly or
                    indirectly by any of the following. Such loss or damage is
                    excluded regardless of any other cause or event that
                    contributes concurrently or in any sequence to the loss.

                    ...

                    g.     Water

                           (1)   Flood, surface water, waves, tides, tidal
                                 waves, overflow of any body of water, or their
                                 spray, all whether driven by wind or not;

                           (2)   Mudslide or mudflow;

                           (3)   Water that backs up or overflows from a
                                 sewer, drain, or sump; or

                           (4)   Water under the ground surface pressing on,
                                 or flowing or seeping through: ....

            2.      We will not pay for loss or damage caused by or resulting
                    from any of the following:

                    ...

                    d.     (1)   Wear and tear

                           (2)   ... decay, deterioration ... in property that
                                 causes it to damage or destroy itself.

                    ...


                                    5
9:21-cv-02091-DCN        Date Filed 07/14/21   Entry Number 1   Page 6 of 12




                    j.        Rain, snow, ice or sleet to personal property in the
                              open.

                    ....

            3.      We will not pay for loss or damage caused by or resulting
                    from any of the following, 3.a. through 3.c. But if an
                    excluded cause of loss that is listed in 3.a. through 3.c.
                    results in a Covered Cause of Loss, we will pay for the loss
                    or damage caused by that Covered Cause of Loss.

                    a.        Weather conditions. But this exclusion only applies
                              if weather conditions contribute in any way with a
                              cause or event excluded in Paragraph 1. above to
                              produce the loss or damage.

            ....

      C.    Limitations

            The following limitations apply to all policy forms and
            endorsements, unless otherwise stated.

            1.      We will not pay for loss or damage to property, as described
                    and limited in this section. In addition, we will not pay for
                    any loss that is a consequence of loss or damage as
                    described and limited in this section.

            ...

                    d.        Building materials and supplies not attached as part
                              of the building or structure, caused by or resulting
                              from theft.

                    ...

      ...

      E.    Additional Coverage Extensions

            ...




                                       6
      9:21-cv-02091-DCN         Date Filed 07/14/21   Entry Number 1    Page 7 of 12




                        2.    Water Damage, Other Liquids, Powder Or Molten
                              Material Damage

                              If loss or damage caused by or resulting from covered water
                              ... occurs, we will also pay the cost to tear out and replace
                              any part of the building or structure to repair damage to
                              the system or appliance from which the water ... escapes.
                              This Coverage Extension does not increase the Limit of
                              Insurance.

                              ...

                 F.     Definitions

                        “Specified Causes of Loss” means the following: ... windstorm or
hail....

           4.    Additional Coverages

                 ...

           5.    Coverage Extensions

                 ...

B.         Exclusions and Limitations

           See applicable Causes of Loss Form as shown in the Declarations.

C.         Limits of Insurance

           The most we will pay for loss or damage in any one occurrence is the applicable
           Limit of Insurance shown in the Declarations.

           ...

D.         Deductible

           ...

E.         Loss Conditions

           The following conditions apply in addition to the Common Policy Conditions
           and the Commercial Property Conditions.


                                              7
9:21-cv-02091-DCN     Date Filed 07/14/21    Entry Number 1     Page 8 of 12




 ...

 2.    Appraisal

       If we and you disagree on the value of the property or the amount of loss,
       either may make written demand for an appraisal of the loss. In this
       event, each party will select a competent and impartial appraiser. The
       two appraisers will select an umpire. If they cannot agree, either may
       request that selection be made by a judge of a court having competent
       jurisdiction. The appraisers will state separately the value of the
       property and amount of loss. If they fail to agree, they will submit their
       differences to the umpire. A decision agreed to by any two will be
       binding.

       ...

       If there is an appraisal, we will still retain our right to deny the claim.

 3.    Duties In The Event Of Loss Or Damage

       a.    You must see that the following are done in the event of loss or
             damage to Covered Property:

             ...

             (2)    Give us prompt notice of the loss or damage. Include a
                    description of the property involved.

             (3)    As soon as possible, give us a description of how, when and
                    where the loss or damage occurred.

             ...

 4.    Loss Payment

       a.    In the event of loss or damage covered by this Coverage Form, at
             our option, we will either:

             (1)    Pay the value of lost or damages property;

             (2)    Pay the cost of repairing or replacing the lost or damaged
                    property, subject to b. below;



                                     8
     9:21-cv-02091-DCN    Date Filed 07/14/21   Entry Number 1     Page 9 of 12




                  (3)    Take all or any part of the property at an agreed or
                         appraised value; or

                  (4)    Repair, rebuild or replace the property with other property
                         of like kind and quality, subject to b. below

                  We will determine the value of lost or damaged property, or the
                  cost of its repair or replacement, in accordance with the applicable
                  terms of the Valuation Condition in this Coverage Form or any
                  applicable provision which amends or supersedes the Valuation
                  Condition.

            b.    The cost to repair, rebuild or replace does not include the
                  increased cost attributable to enforcement of any ordinance or law
                  regulating the construction, use or repair of any property.

            ...

      ...

      8.    Valuation

            We will determine the value of Covered Property in the event of loss or
            damage as follows:

            a.    At actual cash value at the time of loss or damage, except as
                  provided in b., c. and d. below.

                  NOTE: this provision replaced by “Replacement Cost”
                  pursuant  to   the   “Replacement  Cost   Coverage”
                  Endorsement (see next page)

            b.    If the Limit of Insurance for Building satisfies the Additional
                  Condition, Coinsurance, and the cost to repair or replace the
                  damaged building property is $2,500 or less, we will pay the cost
                  of building repairs or replacement.

                  The cost of building repairs or replacement does not include the
                  increased cost attributable to enforcement of any ordinance or law
                  regulating the construction, use or repair of any property....

            ...

F.    Additional Conditions


                                         9
      9:21-cv-02091-DCN   Date Filed 07/14/21   Entry Number 1   Page 10 of 12




       ...

G.     Optional Coverages

       If shown as applicable in the Declarations, the following Optional Coverages
       apply separately to each item.

       1.    Agreed Value

             ...

       2.    Inflation Guard

             ...

       3.    Replacement Cost

             ...

       4.    Extension of Replacement Cost to Personal Property of Others

             ...

H.     Definitions

       ...


                      REPLACEMENT COST COVERAGE
                            (CP RCCA 10 03)

This endorsement modifies insurance provided under the following:

CONDOMINIUM ASSOCIATION COVERAGE FORM

We will determine the value of Covered Property in the event of loss or damage as
follows:

a.     Replacement Cost (without deduction for depreciation) replaces Actual Cash
       Value in the Loss Condition Valuation (E. Loss Conditions, 8. Valuation).

...



                                        10
      9:21-cv-02091-DCN       Date Filed 07/14/21   Entry Number 1   Page 11 of 12




c.     You may make a claim for loss or damage covered by this insurance on an
       actual cash value basis instead of on a replacement cost basis. In the even you
       elect to have loss or damage settled on an actual cash basis value, you may still
       make a claim for the additional coverage this endorsement provides if you
       notify us of your intent to do so within 180 days after the loss or damage.

...

e.     We will not pay more for loss or damage on a replacement cost basis than the
       least of (1), (2), or (3), subject to f. below:

       (1)   The Limit of Insurance applicable to the lost or damaged property;

       (2)   The cost to replace the lost or damaged property with other property:

             (a)     Of comparable material and quality; and

             (b)     Used for the same purpose; or

       (3)   The actual amount spent that is necessary to repair or replace the lost
             or damaged property.

             ...

f.     The cost of repair or replacement does not include the increased cost
       attributable to the enforcement of any ordinance or law regulating the
       construction, use or repair of any property.

All other provisions apply.

                          FOR A FIRST DECLARATION

       17.   Plaintiff repeats the allegations in the preceding paragraphs as though

repeated verbatim.

       18.   Plaintiff requests the Court issue a declaration that the Policy does not

afford coverage for the claims and/or damages arising from the March 20, 2018 hail

storm in Hilton Head Island, South Carolina as alleged by Defendant above the sum

of money previously paid by Plaintiff to Defendant.



                                            11
    9:21-cv-02091-DCN      Date Filed 07/14/21   Entry Number 1     Page 12 of 12




     WHEREFORE, Plaintiff prays:

     a.      that the Court issue a declaration that does not afford Defendant any

additional payment for the March 20, 2018 hail storm under Policy Number

QSLL9779036-00 issued by Plaintiff based on the positions set forth by Plaintiff

regarding the damage and cost as stated in the applicable policy;

     b.      that the Court issue a declaration that Defendant is not entitled to the

costs for the full replacement of the roof shingles of Defendant’s property based on

the March 20, 2018 hail storm and Policy Number QSLL9779036-00 issued by

Plaintiff; and

     c.      that the Court award such other relief as this Court deems just and

proper.

                                       TURNER PADGET
                                       s/David S. Cobb
                                       David S. Cobb (Federal ID No. 6006)
                                       Post Office Box 22129
                                       Charleston, South Carolina 29413-2129
                                       Direct: (843) 576-2803
                                       Fax: (843) 577-1629
Charleston, South Carolina             dcobb@turnerpadget.com

July 14, 2021                          ATTORNEYS FOR PLAINTIFF




                                         12
